Exhibit 10.1

Dawson Geophysical

2014 Annual Incentive Plan

ARTICLE I

OBJECTIVE OF THE PLAN

The purpose of this Dawson Geophysical 2014 Annual Incentive Plan (the “Plan”)
is to align the efforts and results of the eligible employees who participate in
the Plan (“Participants”) with the financial business objectives of Dawson
Geophysical (the “Company”) and provide meaningful reward and recognition to a
Participant when the Company and the Participant perform at or above expected
levels.

ARTICLE II

PLAN ADMINISTRATION

The Compensation Committee of the Board (hereafter, the “Committee”) will
administer and enforce the Plan in accordance with its terms and shall have all
powers necessary for those purposes, including, but not limited to, the powers,
in its absolute discretion, to:

 

  (i) Approve the selection of Participants;

 

  (ii) Interpret all terms and conditions of the Plan;

 

  (iii) Decide any questions arising as to the application of any provision of
the Plan; and

 

  (iv) Prescribe forms and procedures and make and enforce such rules and
regulations for the administration of the Plan as are not inconsistent with the
terms set forth herein.

The Committee shall have final authority on all matters and or disputes
pertaining to this Plan.

No member of the Committee or officer of the Company to whom the Committee has
delegated authority in accordance with the Plan shall be liable for anything
done or omitted to be done by him or her, by any member of the Committee, or by
any officer of the Company in connection with the performance of any duties
under this Plan, except for his or her own willful misconduct or as expressly
provided by law.

The Plan is effective October 1, 2013, and shall remain in effect until the
Committee deems otherwise. The Plan year is the fiscal year of the Company, and
a new Plan year shall commence the first day of each fiscal year.

ARTICLE III

PARTICIPATION

Participation is limited to those employees recommended by the Chief Executive
Officer and approved by the Committee each Plan year.

Eligible employees will begin participating in the Plan (and become
Participants) on the first of the month following the effective date of
Committee approval. To the extent a Participant commences participation in the
Plan after the beginning of a Plan year, his or her earned award, if any, will
be pro-rated by taking the number of full months of participation in the Plan,
and dividing those months by twelve (12). If Committee approval occurs on or
after the first business day of the fourth fiscal quarter, eligible employees
will begin participating in the Plan (and become Participants) the first day of
the next Plan year.



--------------------------------------------------------------------------------

Except with respect to instances where the Plan is terminated pursuant to
Article VI, Plan awards will be paid as soon as practical following the end of
the Plan year but not later than December 15th (the “Payment Date”).

Participants who are not employed by the Company on the last day of the Plan
year, except in the case of death during the calendar year of the Payment Date
or termination of employment during the calendar year of the Payment Date due to
long-term disability, as determined by the Committee, will forfeit their right
to receive an award under the Plan.

Participants who are employed by the Company on the last day of the Plan year,
but whose employment is terminated prior to the Payment Date for any reason
other than voluntary termination or involuntary termination with “cause”, as
defined by the Committee, will be paid their awards, if earned, at the same time
that active Participants receive payment of their awards.

In the event of a Participant’s death during the calendar year of the Payment
Date or termination during the calendar year of the Payment Date due to
long-term disability, as defined by the Committee, his or her earned award will
be pro-rated by taking the number of full months of participation in the Plan,
and dividing those months by twelve (12). Prorated awards will be paid at the
same time that active Participants receive payment of their awards.

ARTICLE IV

PERFORMANCE OBJECTIVES

Prior to or at the beginning of each Plan year, the Committee will:

 

  (i) Establish Plan performance objectives and targets for the Company and
individual Participants, based on such criteria as recommended by the Chief
Executive Officer, and

 

  (ii) Adopt the award formula or matrix that will be used to calculate Plan
awards, and

 

  (iii) Review Plan award calculations and proposed payments and certify in
writing the extent of attainment of the Company performance goals used in such
calculations prior to communication and distribution to Participants.

ARTICLE V

AWARD CALCULATIONS

Participants will be assigned an incentive award target, calculated as a
percentage of year-end base salary, which will be payable if the Company and the
Participant achieve targeted performance goals. See Appendix A for a listing of
participant award target percentages.

The Company performance multiplier for the target award will be determined based
on the attained level of Company EBITDA, which is defined as Earnings Before
Interest, Taxes, Depreciation and Amortization, compared to the Company EBITDA
level set forth in the annual financial plan that shall be established prior to
the Plan year (“Budgeted EBITDA”). If the Company achieves its Budgeted EBITDA
target, then 100% of participant award targets will be payable, subject to
adjustment for individual performance as described below. If Company EBITDA
results are better than or less than Budgeted EBITDA, then the following
Schedule will be used to determine the amount of leveraging to apply to
participant award targets. Linear interpolation will be used to determine the
Company performance multiplier when EBITDA results fall between identified
performance tiers in Schedule A.

 

2



--------------------------------------------------------------------------------

Schedule A: Company EBITDA Performance Leverage Schedule:

 

Percent of EBITDA Goal

   Company
Award

120%

   140%

110%

   120%

100%

   100%

85%

   50%

70%

   25%

50% or Less

   10%

Once the Company-based awards are determined for Participants using Schedule A,
those awards are subject to additional adjustment by the CEO, with approval from
the Committee, based on the Participant’s individual performance results against
plan (See Appendix B for the Individual Goal Sheet). The CEO will use the
following Schedule B to determine the amount of adjustment, if any, to the
Participant’s Company-based award. The amount of adjustment for individual
performance results for the CEO will be determined by the Committee.

Schedule B: Individual Performance Leverage Schedule:

 

Percent of Performance Goals

   Individual
Leveraging

Exceeded Goal

   100% – 125%

Met Goal

   100%

Met Partial Goal

   25% – 100%

Did Not Meet Goal

   0%

Award Calculation Formula:

The calculation example below assumes a Participant has a base salary of
$130,000 with a target award opportunity of 10%. The example assumes that the
Company achieved its Budgeted EBITDA target (100% of plan). Additionally, the
Participant exceeded each of his individual performance goals and, as a result,
the CEO adjusted the Participant’s Company-based award by 125%. Please refer to
Schedules A and B above when determining appropriate leverage percentages.

Example:

Base Salary – $130,000

Step 1 – 10% Target Award

Step 2 – 10% x 100% x $130,000 = $13,000 Company Award (Schedule A)

Step 3 – $13,000 x 125% = $16,250 Annual Incentive Award (Schedule B)

ARTICLE VI

ADMINISTRATIVE MATTERS

The Committee reserves the right to amend or terminate the Plan at any time with
thirty (30) days written notice to Participants. In the event of a Plan
termination during the calendar year of the Payment Date, Plan awards shall be
calculated through the date of the Plan termination and payable as soon as
practical after the date of Plan termination, but in no event later than the
Payment Date. To the extent an award shall become payable as a result of Plan
termination, the payment under such award shall be pro-rated by taking the
number of full months of the Plan year in which the Plan was in effect, and
dividing those months by twelve (12). For the avoidance of doubt, no amounts
shall be payable in respect of any Plan termination that occurs in the calendar
year that is prior to the calendar year of the Payment Date.

 

3



--------------------------------------------------------------------------------

The Committee reserves the right to modify Plan awards for any reason; provided
the Committee notifies Participants in writing within a reasonable period of
time following its decision.

Unless otherwise determined by the Committee, Plan awards shall not be subject
to assignment, pledge or other disposition, nor shall such amounts be subject to
garnishment, attachment or transfer, other than by will, beneficiary
designation, or by the laws of descent and distribution or, at the time of
payment, as mandated by operation of law or legal process.

Nothing contained in this Plan shall confer upon Participants any right to
continued employment, nor interfere with the right of the Company to terminate a
Participant’s employment from the Company. Participation in the Plan does not
confer rights to continued participation in this Plan or participation in other
Company compensation programs.

This Plan is intended to provide “short-term deferrals” as described in Treasury
Regulation § 1.409A-1(b)(4) under Section 409A of the Internal Revenue Code of
1986, as amended (or successor guidance thereto) (collectively, “Section 409A”),
and not to be a “nonqualified deferred compensation plan” for purposes of
Section 409A. The Plan shall be administrated and interpreted consistent with
that intent.

ARTICLE VII

GOVERNING LAW

The laws of the State of Texas shall govern the validity, construction,
performance and effect of the Plan.

IN WITNESS WHEREOF, the parties have executed this Plan on the date written
below.

 

/s/ Gary M. Hoover

      11/22/2013 Chairman, Compensation Committee       Date

/s/ Stephen C. Jumper

      11/22/2013 President & CEO       Date

 

4